Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 19, and 20 have been amended. Claim 10 has been canceled. Claim 21 has been added as a new claim.

Response to Arguments
Applicant's arguments filed 06/01/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite a mental process, and that a human mind cannot be deployed as a context data platform. Examiner disagrees. It appears that Applicant is conflating the steps in the 35 U.S.C. 101 eligibility analysis. The context data platform has been classified as an additional element, and amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. For purposes of determining whether the claim recites an abstract idea under step 2A, prong 1, an evaluation is made as to whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim (MPEP 2106.04). Independent claims 1, 19, and 20 limitations of detecting a start of a traveling event for a user; establishing a first context data sharing community for the traveling event, wherein the first context data sharing community comprises…a plurality of service agents, where each of the plurality of service agents is expected to provide at least one service to the user for a duration specified for the traveling event, wherein each of the separate context data sets is accessible to a respective owner of a plurality of owners and is inaccessible to others of the plurality of owners; determining at least one recommendation or at least one action from the context data associated with the user, wherein the context data comprises a purpose of the user for the traveling event; and providing the at least one recommendation to at least one service agent of the plurality of service agents for presentation to the user. The claim limitations correspond to certain methods organizing human activity (business relations), i.e. establishing a first context data sharing community for the traveling event, wherein the first context data sharing community comprises…a plurality of service agents. The limitations also correspond to mental processes (evaluation, observation, judgment, and opinion), i.e. determining at least one recommendation or action from the context data associated with the user…where in the context data comprises a purpose for the event.  The claims recite an abstract idea. 
The “data sharing platform” is further analyzed in combination with the judicial exception, to determine whether the additional element(s) integrate the judicial exception into a practical application. In the instant case, the additional elements do not integrate the judicial exception into a practical application. The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible). See, e.g., Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 80, 84, 101 USPQ2d 1961, 1968-69, 1970 (2012). Further, The Supreme Court and Federal Circuit have identified a number of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter. The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; Adding insignificant extra-solution activity to the judicial exception; Generally linking the use of a judicial exception to a particular technological environment or field of use (Emphasis Added). See also MPEP 2106.04(d). In the instant application, the identified additional elements are: a processing system comprising at least one processor, a context data sharing platform, establishing a new sandbox within the platform, context data source device(s), a respective sandbox associated with owner(s), and non-transitory computer-readable medium (claims 19 and 20). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. The sandboxes further amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In this case, the Action considers the additional elements in combination with the limitations that recite the judicial exception (as a whole). The additional elements (computer components) are merely being used as a tool to implement the abstract idea.  Applicant alleges that the Action does not take into account the stated functionality of the computer components, however this argument is invalid. The computer components are merely performing the limitations of the abstract idea, and thus amount to “apply it”. Applicant also argues that the functionality is an improvement in the process of automated travel agents, however, the alleged improvement at best appears to be an improvement in the judicial exception itself, and not an improvement in computers. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly in the instant application, the improvement in the process of automated travel agents represents an improvement in a business process and judicial exception. The claim(s) is directed to an abstract idea.
Examiner notes the repeated reference to  Fairwarning IP, LLC v. latric Systems, Inc., No. 2015-1985, slip. op. at 7 (Fed. Cir. 2016). The portion of the explanation In Fairwarning that the Applicant cites to explains is McRO “it [was] the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks.” Fairwarning is not very helpful in the Applicant’s arguments in that the claims of the Applicant’s invention is not similar to that of McRo. McRO is directed to an improvement “providing an integrated method embodied in computer software…for the rapid, efficient lip synchronization and manipulation of character facial expressions[.]”  Id.  The invention utilizes “a plurality of morph weight set transition rules” for “determining when to set keyframes[,] and setting those keyframes…taking into consideration the differences in mouth positions for similar phonemes based on context.”  Id. at *9.  For example, where an animator previously would have had to subjectively identify a problem with an animated face saying “hello” after silence, and insert a keyframe for the appropriate time in which the model would start to open its mouth, the invention uses rules to automatically set that appropriate keyframe." The McRO specifications describe that in the relevant art, applying the appropriate data points for basic sound phonemes, e.g. ‘aah,’ ‘ee,’ or ‘oo,’ was usually done using a “keyframe” approach.  McRO, 2016 U.S. App. LEXIS 16703 at *7.  In a keyframe approach, an animator sets the morph weights at certain important times, between which a computer program “interpolates” (filling in the data points between those morph weights).  Id. at *8.  The patents state that this method requires the animator to manually set a tediously high number of keyframes, which is time consuming, and can be inaccurate. Id. The claims are in no way analogous to McRo. The argument that the claim limitations of claim 1 is as much a technical improvement as causing certain media content (e.g., audio and video) to be displayed in a synchronized manner, as in the "lip synchronization and facial expression control" of McRO is a gross mischaracterization of McRO. The basis for the court’s decision was that the claims improved a computer-related technology by enabling the computer to perform functions that previously could not be performed by a computer and that required the subjective judgement of a human.  The court emphasized both the specific claiming of the rules and the specification’s explanation of how the claimed rules enabled the automation of these specific animation tasks that previously could not be automated.  This enabling of functionality that could not previously be performed by a computer was what amounted to the improvement in computer-related technology, not the simple recitation of a set of particular rules. Further, the Court Fairwarning proceeded to state that “the claims here are more like those in Alice than McRO. Fairwarning’s claims merely implement an old practice in a new environment. See Alice, 134 S. Ct. at 2356”. The claims in the Applicant’s application, similar to that of Fairwarning, are more like those in Alice.
Applicant argues that the claims recite significantly more than any alleged abstract idea under step 2B. Reasoning that the claims recite a specific and non-conventional way of providing an improvement to existing automated service agent technologies, such as automated travel agents technologies. Examiner disagrees. The alleged improvement at best appears to be an improvement in the judicial exception itself, and not an improvement in computers. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly in the instant application, the improvement in the process of automated travel agents represents an improvement in a business process and judicial exception. Applicant further cites to Fairwarning, however, the court in Fairwarning also concluded that there was nothing claimed in the patent—either by considering the claim limitations individually or as an ordered combination—that makes its claims patent eligible, and as expressed above, the Applicant’s claims are not similar to that of McRO. Applicant’s argument that the clam recites more than well-understood, routine, or conventional (WURC) activity is inapplicable since the Action did not classify the additional elements as WURC activity. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea, and generally linking the judicial exception to a particular field of use. Whether the claims recite WURC activity is only one consideration under step 2B, but is not the sole consideration. Thus, absence of a WURC activity analysis does not preclude ineligibility under 101. It further appears that Applicant are arguing novelty as support for WURC, “In this case, as discussed above, the present claims recite far more than simply well-understood, routine, or conventional activities in the pertinent field. In addition, as evidence of the non-conventionality, the patentability of the present claims over at least the Plumb reference (and various other cited references) is discussed below. In addition, it is submitted that there are no cited references that show the recited steps, functions, and/or operations of the present claims either being performed manually or by a computing system.” (see Applicant’s remarks, pg. 18). Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973. Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101 (Emphasis Added). The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).
Examiner maintains the 101 rejection.

Applicant’s arguments with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-9 and 11-18 recite a method (i.e. process), claim 19 recites a non-transitory computer-readable medium (i.e. article of manufacture),and claim 20 recites a device (i.e. machine or article of manufacture). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claims 1, 19, and 20 limitations of detecting a start of a traveling event for a user; establishing a first context data sharing community for the traveling event, wherein the first context data sharing community comprises…a plurality of service agents, where each of the plurality of service agents is expected to provide at least one service to the user for a duration specified for the traveling event, wherein each of the separate context data sets is accessible to a respective owner of a plurality of owners and is inaccessible to others of the plurality of owners; determining at least one recommendation or at least one action from the context data associated with the user, wherein the context data comprises a purpose of the user for the traveling event; and providing the at least one recommendation to at least one service agent of the plurality of service agents for presentation to the user. The claim limitations correspond to certain methods organizing human activity (business relations), i.e. establishing a first context data sharing community for the traveling event, wherein the first context data sharing community comprises…a plurality of service agents. The limitations also correspond to mental processes (evaluation, observation, judgment, and opinion), i.e. determining at least one recommendation or action from the context data associated with the user…where in the context data comprises a purpose for the event.  The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a processing system comprising at least one processor, a context data sharing platform, establishing a new sandbox within the platform, context data source device(s), a respective sandbox associated with owner(s), and non-transitory computer-readable medium (claims 19 and 20). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. The sandboxes further amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer, and generally linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 11 recites that the additional element of the context data source devices comprising at least one video source device, audio source device, image source device, sensor device. The limitations further limit the type of context data source device. Further, the devices amount to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-9, 12-18, and 21 recite additional elements and limitations that are further directed to the abstract idea. Therefore, claims 2-9, 12-18, and 21 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 11, 14-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Belyaev (2017/0116411).

Claim 1: Plumb discloses: A method comprising: 
detecting, by a processing system comprising at least one processor, a start of a traveling event for a user; (Plumb ¶0024 disclosing the bot (agent); picking out (detecting) an intent for a book a room in Dublin via obtaining context data from a conversation, chat/message, or location (start of the traveling event), e.g. for a work trip; ¶0024 disclosing the bot obtaining context data if the user’s location is in Paris, the bot may also pick up that it should provide transport options from Paris to Dublin as well as reservation options for hotels; ¶0023 the “bot” is also referred to as an intelligent software agent; ¶0035 and ¶0043 disclosing a processor of the terminal device and the bot/agent)
wherein the at least one context data source device comprises a plurality of context data source devices, (Plumb ¶0043 and ¶0045 disclosing a bot and secondary bots (¶0057)) 
and providing, by the processing system, the at least one recommendation to at least one service agent of the plurality of service agents for presentation to the user. (Plumb ¶0024 disclosing the bot obtaining context data if the user’s location is in Paris, the bot may also pick up that it should provide transport options from Paris to Dublin as well as reservation options for hotels; ¶0084 disclosing searching for restaurants in Dublin with availability on the selected date and present those results to users in real time)

Plumb in view of Belyaev discloses:
establishing, by the processing system, a first context data sharing community for the traveling event via a context data sharing platform, wherein the first context data sharing community comprises at least one context data source device and a plurality of service agents, wherein the establishing comprises establishing a new sandbox within the context data sharing platform, where each of the plurality of service agents is expected to provide at least one service to the user for a duration specified for the traveling event, 
Plumb discloses establishing, by the processing system, a first context data sharing community for the traveling event via a context data sharing platform, wherein the first context data sharing community comprises at least one context data source device and a plurality of service agents… where each of the plurality of service agents is expected to provide at least one service to the user for a duration specified for the traveling event (Plumb ¶0024 disclosing the bot obtaining context data if the user’s location is in Paris, the bot may also pick up that it should provide transport options from Paris to Dublin as well as reservation options for hotels; ¶0101 disclosing the multiple bots needed authentication (permissions) before it acquires access to the user’s data; see also ¶0126-¶0127 (the context data may be provided to multiple agents); ¶0135 disclosing the bot/agency provisioning service establishing whether the secondary bots/agents match the intent (i.e. booking a hotel, ¶0137); the service then forwards the contact data of the matching secondary bots 121-124 to the primary bot 108; the relevant contact data is received by the primary bot/agent and presented to the user (providing service); ¶0137 discloses in booking a hotel, the provisioning service retrieves bots/agents associated with booking services or bots/agents associated with booking service or a specific hotel; the bot/agent 108 forwards the relevant bots; ¶0138-¶0139 disclosing the bot 108 extracting context data and the secondary bot books the hotel (providing a service); the secondary bots may also provide price quotes to the user (providing a service); therefore, the plurality of bots are each providing a service to the user; ¶0004 disclosing the bot running for the duration of the event; as disclosed previously in the limitation above, the start of the travel event occurs when the bot pickup that the user desires a reservation, or transportation as a result of a conversation, chat/message, or location; therefore, the traveling event is parallel to the communication event in which detected inputs trigger automated tasks to be performed on those inputs (via conversation, location, chat/message) by the agent/bot; ¶0040 disclosing the communication system and presence and contact management mechanisms allowing users to add each other, see their statuses, etc. and ¶0041 disclosing the information being stored in a personal data platform; ¶0027 and Fig. 1 also discloses a context data sharing platform, and ¶0043 disclosing the agents/bots having an architecture executed on different ones of a set of interconnected computing devices e.g. cloud computing platform). The Applicant discloses the sandboxes being storage locations (Spec. [0041], and while Plumb discloses various databases (storage spaces) and platforms,  Plumb does not explicitly disclose a “sandbox” and establishing a new sandbox within the context data sharing platform. Belyaev discloses this limitation: (Belyaev ¶0048 disclosing a separate sandbox being created on a set of data from the baseline data; ¶0050 also disclosing creating a new sandbox). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include establishing a new sandbox within the context data sharing platform as taught by Belyaev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

wherein each of the plurality of context data source devices provides a separate context data set from a respective sandbox within the context data sharing platform to a context data associated with the user, 
Plumb discloses that each of the plurality of context data source devices provides a separate context data set… within the context data sharing platform to a context data associated with the user: (Plumb¶0057 disclosing the database that stores the details of the plurality of bots; the details include category information of each bot and the location which the bot is capable of servicing, etc.; ¶0060 further disclosing the user database storing metadata relating to each bot including function and location info; ¶0061 disclosing a bot capable of calculating a transport route in London; ¶0062 disclosing the primary bot communicating the details to the user terminal allowing the user terminal to connect to one or more of plurality of bots). The Applicant discloses the sandboxes being storage locations (Spec. [0041], and while Plumb discloses various databases (storage spaces) and platforms,  Plumb does not explicitly disclose that the plurality of context data source devices provides a separate context data set from a respective sandbox. Belyaev discloses this limitation: (Belyaev ¶0059 disclosing sandbox A created for user A and sandbox B created for user B; each of the plurality of sandboxes can store modified data (¶0056)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include providing a separate context data set from a respective sandbox within the context data sharing platform as taught by Belyaev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

wherein the establishing comprises populating the new sandbox with the context data, 
Plumb discloses that the bots/agents have context data (Plumb ¶0138 discloses the bot extracting context data and supplying the context data to the selected bot to implement the action such as in the event of hotel booking; see also ¶0139; further ¶0167 discloses the bot obtaining context data and storing it for use, see also ¶0169 disclosing obtaining contact data related to an event and storing the data), but does not explicitly disclose that the establishing comprises populating the new sandbox with the context data. Belyaev discloses this limitation: (Belyaev ¶0051 disclosing the newly created sandbox initially not having data until the user works in the sandbox and the processor retrieves a particular set of data and displaying the retrieved data in the sandbox view; the retrieved data may be modified and saved to the sandbox). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include that the establishing comprises populating the new sandbox with the context data as taught by Belyaev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

wherein each of the separate context data sets is accessible to a respective owner of a plurality of owners of the plurality of context data source devices via a respective sandbox associated with the respective owner and is inaccessible to others of the plurality of owners via the respective sandbox; 
Plumb discloses that each of the separate context data sets is accessible to a respective owner of a plurality of owners of the plurality of context data source devices and is inaccessible to others of the plurality of owners (Plumb ¶0131 disclosing the different bots are provided by different parties and/or different contacts (owners); the bot provisioning service is configured to match the intent to a category; ¶0137 if the content (context data) of the intent relates to booking a hotel the provisioning service retrieve bots associated with a hotel; further there may be a bot to obtain pricing from the selected bots and present quotes to the user (different context data sets); further ¶0158 discloses that different permissions apply to different secondary bots and users (owners); ¶0159 disclosing the different permissions apply to different types of context data, e.g. a user may give permission to the bot to access location information, but the primary bot has access to location and credit card information; see also ¶0160). Plumb does not explicitly disclose that each of the separate context data sets is accessible to a respective owner of a plurality of owners of the plurality of context data source devices via a respective sandbox associated with the respective owner and is inaccessible to others of the plurality of owners via the respective sandbox. Belyaev discloses this limitation: (Belyaev ¶0057 discloses that each sandbox is created for a particular user and the modified data in a sandbox is only accessible to user A; ¶0072 further discloses the changes user A makes to sandbox view A cannot be viewed by another; the database server can enforce a plurality of sandbox ownership and security rules to grant access to a particular sandbox only to an authorized user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include that each of the separate context data sets is accessible to a respective owner of a plurality of owners of the plurality of context data source devices via a respective sandbox associated with the respective owner and is inaccessible to others of the plurality of owners via the respective sandbox as taught by Belyaev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

determining, by the processing system, at least one recommendation or at least one action from the context data associated with the user that is populated in the new sandbox, wherein the context data comprises a purpose of the user for the traveling event; (Plumb ¶0024 disclosing the bot obtaining context data if the user’s location is in Paris, the bot may also pick up that it should provide transport options from Paris to Dublin as well as reservation options for hotels; ¶0101 disclosing the multiple bots needed authentication (permissions) before it acquires access to the user’s data; see also ¶0126-¶0127 (the context data may be provided to multiple agents); ¶0004 disclosing the bot running for the duration of the event) 
Regarding the limitation of the sandbox and populating the new sandbox with data, see above limitations and relevant rationale to combine.

Claims 19 and 20 are directed to a non-transitory computer-readable medium, and device. Claims 19 and 20 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claim 19 and 20 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 1 recites: a non-transitory computer-readable medium (Plumb ¶0200 and ¶0201)

Claim 2: The method of claim 1, further comprising: Page 2PATENT Atty. Dkt. No. 2018-0267 implementing, by the processing system, the at least one action on behalf of the user. (Plumb ¶0024 disclosing the bot can provide hotels options when picking up contextual data that the user wants to make a reservation)


Claim 3: The method of claim 1, further comprising: providing, by the processing system, a first portion of the context data to the plurality of service agents. (Plumb ¶0023 disclosing an intent associated with context defined by context data may be made available to the listening bot (agent), subject to permissions; ¶0024 disclosing the bot obtaining context data (e.g. for a work trip) and the user’s actual data may be context data in this case; ¶0101 disclosing the multiple bots needed authentication (permissions) before it acquires access to the user’s data; see also ¶0126-¶0127 (the context data may be provided to multiple agents))


Claim 4: The method of claim 3, wherein the establishing further comprises setting a permission level for each of the plurality of service agents, wherein the providing the first portion of the context data to the plurality of service agents is based on the permission level for each of the plurality of service agents. (Plumb ¶0023 disclosing the context data may be available to the selected bot subject to permissions, (the “bot” is also referred to as an intelligent software agent); ¶0073 disclosing granting the bot permission to access an event by various means; ¶0075 the agent/bot having access to all the user clients involved in an event and needing to be authenticated by each of the users; ¶0101 disclosing the multiple bots needed authentication (permissions) before it acquires access to the user’s data; see also ¶0126-¶0127; ¶0158 discloses different permissions may apply to different bots, see also ¶132)


Claim 5: The method of claim 1, wherein the processing system is granted a consent by at least one owner of the at least one context data source device to store the context data. (Plumb ¶0023 disclosing the context data may be available to the selected bot subject to permissions, (the “bot” is also referred to as an intelligent software agent); ¶0073 disclosing granting the bot permission to access an event (context data) by various means; ¶0167 disclosing the bot can listen in and be aware of the context data (e.g. store it locally for use))


Claim 6: The method of claim 5, wherein the processing system is further granted a consent by the user to store the context data. (Plumb¶0073 disclosing granting the bot permission to access an event by various means; ¶0169 disclosing requesting data for the user and storing the data)


Claim 7: The method of claim 5, further comprising: creating an event type template in accordance with the consent from the at least one owner to share the context data in connection with the traveling event. (Plumb ¶0087 disclosing the bot requiring access to the content data and if granted the bot may access all or certain groups of the user’s context data (template); ¶0121 disclosing whether or not to expose sensitive information to the bot or not)


Claim 8: The method of claim 5, wherein the consent establishes at least one of: at least one trigger condition for the start of the traveling event; a duration of time for which the context data is shareable by the plurality of service agents; or one or more data fields of the context data which are accessible by the plurality of service agents. (Plumb ¶0004 disclosing the agent runs and waits for inputs which, when detected, triggers automated takes to be performed on those inputs; ¶0073 disclosing granting the bot permission to access an event (context data) by various means, the permission to access with the event may be by means of a user-actionable prompt through the user interface; ¶0004 disclosing the bot running for the duration of the event)


Claim 11: The method of claim 1, wherein the plurality of context data source devices comprises: at least one video source device; at least one audio source device; at least one image source device; or at least one sensor device. (Plumb ¶0030 disclosing the data is captured from their device and may comprise audio or video captured from a camera of the device, etc.)


Claim 14: The method of claim 1, further comprising: establishing, by the processing system, a second context data sharing community for the traveling event, wherein the second context data sharing community comprises at least one second service agent; (Plumb ¶0131 disclosing a secondary bot distinct from a first/primary bot in that they require separate permissions or authentications to share context data)
and providing, by the processing system, a second portion of the context data only to the at least one second service agent, where the at least one second service agent is expected to provide at least one service to the user for the duration of the traveling event. (Plumb ¶0159 disclosing that different permissions and context data may be available to different bots; the primary bot may have access to location and credit card information whereas the second bot may only have access to location; ¶0162 further disclosing selecting a specific bot for a specific intent such as ordering a taxi and the user completing the transaction with the secondary bot (¶0164))


Claim 15: The method of claim 3, further comprising: Page 4PATENT Atty. Dkt. No. 2018-0267 receiving from one of the plurality of service agents, a request for a second portion of the context data; verifying a condition for providing the second portion of the context data; and providing the second portion of the context data to the one of the plurality of service agents in response to the verifying the condition. (Plumb ¶0132 disclosing a plurality of bots requiring separate permissions; and different permissions applying to different bots and different context data (¶0158); ¶0159 disclosing the permission to which the different bots may have access, i.e., location (first portion of data) and credit card information (second portion of data), which is also a condition; providing the information to the respective bots)

Claim 16: The method of claim 15, wherein the second portion of the context data is not shareable at a time of the providing the first portion of the context data. (Plumb ¶0059 disclosing the credit card information is not shareable to the second bot, but the location is shareable)

Claim 21: The device of claim 20, wherein the operations further comprise: implementing the at least one action on behalf of the user. (Plumb ¶0024 disclosing the bot can provide hotels options when picking up contextual data that the user wants to make a reservation)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Belyaev (2017/0116411) further in view of Ilkal (US 10,311,248).

Claim 9: The method of claim 8, wherein the consent further establishes at least one of: 
at least one retention time period for retaining the context data; or an expiration condition for the first context data sharing community.
Plumb discloses establishing consent (permissions) for the agents/bots to access information or contextual data of the user. Plumb does not explicitly  state however, that the consent or permissions establishes at least one of at least one retention time period for retaining the context data; or an expiration condition for the first context data sharing community. Ilkal discloses this concept of the consent also establishing an expiration condition for the first context data sharing community and a retention time period for retaining the context data. Ilkal discloses in Col. 9, Ln. 62-63 determining whether a runtime token has already been generated for the agent. The requests to access data of the client by the agent are processed using the permissions associated with the runtime token (Col. 10, Ln. 4-6), and if the runtime token has been generated for the agent, the intersection of the permissions are calculated and added to the runtime token.  If the lifetime of the token has expired, the previously calculated permissions associated with the runtime token are updated which may result in removing permissions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include the consent further establishes at least one of at least one retention time period for retaining the context data; or an expiration condition for the first context data sharing community as taught by Ilkal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Plumb in view of Belyaev in order to manage who can access to the contextual data in the event there are multiple agents providing services to the user or client (see col. 1, Ln. 6-20 of Ilkal).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Belyaev (2017/0116411) further in view of Ford (2017/0142076).

Claim 12: The method of claim 3, wherein the providing further comprises: 
anonymizing the first portion of the context data.
Plumb discloses providing context data to a plurality of agents, but does not explicitly disclose anonymizing the first portion of the context data. Ford discloses the concept of anonymizing portions of information in ¶0110 disclosing the utilization of screen obfuscation to ensure that only authorized users are viewing the content; the screen may obfuscate documents by blurring, blanking, screening and the like. The content may be a document, spreadsheet, an image, message, video content, etc. (¶0108)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include anonymizing the first portion of the context data as taught by Ford. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Plumb in view of Belyaev in order to ensure only authorized users are viewing the content (see ¶0110 of Ford).


Claim 13: The method of claim 12, 
wherein the first portion of the context data comprises a still image or a video, wherein the anonymizing comprises: obfuscating at least a portion of the still image or the video.
Plumb discloses providing context data to a plurality of agents, but does not explicitly disclose that the first portion of the context data comprises a still image or a video, wherein the anonymizing comprises: obfuscating at least a portion of the still image or the video. Ford discloses this concept of anonymizing the still image or video in ¶0110 disclosing the utilization of screen obfuscation to ensure that only authorized users are viewing the content; the screen may obfuscate documents by blurring, blanking, screening and the like. The content may be a document, spreadsheet, an image, message, video content, etc. (¶0108)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include that the first portion of the context data comprises a still image or a video, wherein the anonymizing comprises: obfuscating at least a portion of the still image or the video. Ford discloses this concept of anonymizing the still image or video as taught by Ford. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Plumb in view of Belyaev in order to ensure only authorized users are viewing the content (see ¶0110 of Ford).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Belyaev (2017/0116411) further in view of Goldsmith (2014/0189016).


Claim 17: The method of claim 15, 
wherein the condition comprises receiving an affirmation from the one of the plurality of service agents of an emergency situation.
Plumb discloses verifying a condition for providing the second portion of the context data, but does not explicitly disclose that the condition comprises receiving an affirmation from the one of the plurality of service agents of an emergency situation. Goldsmith discloses this limitation in ¶0068 disclosing utilizing safety and security assessments and making alterations and suggestions to travel plans that mitigates such risk (see also ¶0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include that the condition comprises receiving an affirmation from the one of the plurality of service agents of an emergency situation as taught by Goldsmith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Plumb in view of Belyaev in order to mitigate risks in security and safety situations (see ¶0068 of Goldsmith).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Plumb (2017/0289069) in view of Belyaev (2017/0116411) further in view of Baldwin (2014/0089320).

Claim 18: The method of claim 1, 
wherein the determining employs machine learning in determining the at least one recommendation or the at least one action from the context data associated with the user.
Plumb discloses determining a recommendation or suggestion based on context data, but does not explicitly disclose that the determining employs machine learning in determining the at least one recommendation or the at least one action from the context data associated with the user. Baldwin discloses this concept in ¶0048 disclosing the relevance score may be generated using a machine-learned model trained by the ML training module using historical data about social networking system users’ event attendance; ¶0049 disclosing based on relevance scores, one or more suggested events are selected and presented to the target user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plumb to include that the determining employs machine learning in determining the at least one recommendation or the at least one action from the context data associated with the user as taught by Baldwin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Plumb in view of Belyaev in order to suggest events for the user to attend based on the user’s likely interest in one or more events (see ¶0012 of Baldwin).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628